           Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 1 of 18


                                        UNITED STATES DISTRICT COURT
                                                                     for the
                                                              District of Colorado

             In the Matter of the Search of
 The ground floor of 2925 Marion Dr., Colorado                       )       Case No. 20-sw-1138-SKC
 Springs, CO 80909, more fully described in                          )
 Attachment A, attached hereto,                                      )
                                                                     )
                                                                     )
                                                                     )
                                                                     )

                                           APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that there is now concealed on the following person or property
located in the State and      District of Colorado         (identify the person or describe property to be searched and give its location):

          SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

          SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                    X evidence of a crime;
                    X contraband, fruits of crime, or other items illegally possessed;
                    X property designed for use, intended for use, or used in committing a crime;
                          a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of 18 U.S.C. § 471 and 472, and the application is based on these facts:

          X Continued on the attached affidavit, which is incorporated by reference.
               Delayed notice of      days (give exact ending date if more than 30 days:                                   ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                      s/ Thomas Bouras
                                                                                                       Applicant’s signature

                                                                                    Thomas Bouras, Special Agent
                                                                                                       Printed name and title

Sworn to before me and:              signed in my presence.
                                     submitted, attested to, and acknowledged by reliable electronic means.

Date:    09/24/2020
                                                                                                       Judge’s signature

City and state:      Denver, CO                                                    Magistrate Judge S. Kato Crews
                                                                                                       Printed name and title
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 2 of 18




                                        ATTACHMENT A

                    DESCRIPTION OF LOCATION TO BE SEARCHED

The Subject Premises is the ground floor of the residence located at 2925 Marion Dr., Colorado

Springs, CO 80909. The residence located at that address is divided into two separate living

areas, 1) the ground floor and 2) the basement. The Subject Premises as defined herein does not

include the basement of the property.


The residence located at 2925 Marion Dr., Colorado Springs, CO 80909 is more particularly

identified as a multi-story home residence with a light purple exterior color, a basement and

ground floor, brown roof, white window frames, a front lawn full of rocks and stones, six steps

along a concrete path leading to a white framed front door, the number”2925” displayed on the

right side of the front door under a single light. The place to be searched includes the ground

floor of 2925 Marion Dr., Colorado Springs, CO 80909, which JOSHUA OLIVE rented from Jay

Acosta.




                                                 1
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 3 of 18




                                          ATTACHMENT B

                 DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following items, located at the Subject Premises that constitute evidence of the commission

of, contraband, the fruits of crime, or instrumentalities of violations of 18 United States Code

Sections 471 and 472 (hereinafter “Subject Offense(s)”) and occurring between a date unknown

and 24 September 2020, including the following:


    1. Records and information relating to counterfeit U.S. currency and its production,

           including any instrumentalities.


           Records and information pertaining to identity theft and/or the creation of forged and/or

    counterfeit identification.


    Records and information that tend to establish ownership or use of digital devices and

    ownership or use of any Internet service accounts accessed to commit the Subject Offenses,

    to include credit card bills, telephone bills, correspondence and other identification

    documents.


    Records and items that show dominion and control of the property searched, to include utility

    bills, telephone bills, correspondence, rental agreements and other identification documents.


    2. Computers, which include all types of electronic, magnetic, optical, electrochemical, or

           other high speed data processing devices capable of performing logical, arithmetic, or

           storage functions, any physical object upon which computer data can be recorded,

           including desktop and laptop computers, computer hardware, computer software, volatile

           data, cellular telephones, tablets, server computers, gaming devices, network hardware,




                                                    1
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 4 of 18




           hard disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic or

           optical storage media, as well as, computer related documentation, computer passwords

           and data security devices, digital communications devices, cameras, videotapes, video

           recording devices, video recording players, and video display monitors, digital input and

           output devices such as keyboards, mouse(s), scanners, printers, monitors, electronic

           media and network equipment, modems, routers, connection and power cords, and

           external or connected devices used for accessing computer storage media that was used to

           commit or facilitate commissions of the Subject Offense(s) (collectively hereinafter,

           “COMPUTER”).


DEFINITIONS:


As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as hard disks or other media that can

store data); any handmade form (such as writing, drawing, painting); any mechanical form (such

as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,

negatives, videotapes, motion pictures, or photocopies).




                                                   2
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 5 of 18




                                            AFFIDAVIT

I, Thomas Bouras being duly sworn, hereby depose and state that the following is true to the best

of my information, knowledge, and belief:

                        INTRODUCTION AND AGENT BACKROUND

1. I am a Special Agent with the United States Secret Service, and have been since June 6,

    2019. I graduated from the University of North Texas with a Bachelor’s of Science in

    Kinesiology. I then served in the United States Army for 3 years and 8 months where I held

    the military occupational specialty of 19A (Armor Officer). I graduated from the Criminal

    Investigator Training Program at the Federal Law Enforcement Training Center in Glynco,

    GA (12 weeks). I also graduated from the Special Agent Training Course at the United

    States Secret Service Rowley Training Center in Laurel, MD (20 Weeks). As part of my

    duties, I investigate criminal violations relating to Manufacturing of Counterfeit, in violation

    of Title 18, United States Code, Section 471 and Title 18, United States Code, Section 472. I

    have received training and instruction in the field of investigation of Manufacturing of

    Counterfeit and have had the opportunity to participate in investigations relating to criminal

    organizations and individuals targeting the nation’s critical financial infrastructure and

    payment systems


 2. This affidavit is submitted in support of an application for a search warrant for the place

      described in Attachment A (hereinafter “Subject Premises,”), and the computer(s) located

      therein, there being probable cause to believe that located in the place described in

      Attachment A are items described in Attachment B, being evidence, fruits, and




                                                  1
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 6 of 18




      instrumentalities of violations of 18 United States Code, Sections 471 and 472 (the “Subject

      Offense(s).”).


3. Because this affidavit is being submitted for the limited purpose of securing a search warrant,

    I have not included each and every fact known to me concerning this investigation. I have

    set forth facts that I believe are necessary to establish probable cause to believe that evidence,

    fruits, and instrumentalities of violations of the Subject Offense(s) are presently located at the

    Subject Premises.


4. The information contained within the affidavit is based on my training and experience, as

    well as information imparted to me by other law enforcement officers involved in this

    investigation.


                                       TECHNICAL TERMS

5. Based on my training and experience, I use the following technical terms to convey the

    following meanings:


6. Storage medium: A storage medium is any physical object upon which computer data can be

    recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

    other magnetic or optical media.


7. In this affidavit, the terms “computers” or “digital storage media” or “digital storage devices”

    may be used interchangeably, and are intended to include all types of electronic, magnetic,

    optical, electrochemical, or other high speed data processing devices capable of performing

    logical, arithmetic, or storage functions, any physical object upon which computer data can

    be recorded, including desktop and laptop computers, computer hardware, computer




                                                  2
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 7 of 18




    software, volatile data, cellular telephones, tablets, server computers, gaming devices,

    network hardware, hard disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and

    other magnetic or optical storage media, as well as, computer related documentation,

    computer passwords and data security devices, digital communications devices, cameras,

    videotapes, video recording devices, video recording players, and video display monitors,

    digital input and output devices such as keyboards, mouse(s), scanners, printers, monitors,

    electronic media and network equipment, modems, routers, connection and power cords, and

    external or connected devices used for accessing computer storage media that was used to

    commit or facilitate commissions of the Subject Offense(s) (collectively hereinafter,

    “computers”).


           COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

8. Printers are a peripheral device which make a persistent representation of graphics or text,

    usually on paper. Outputs from printers can be in both human readable or non-human

    readable forms. Printers can be found in multifunctioning devices such as printer/scanner

    combination devices. Some printers may incorporated digital storage capabilities or

    networking functions to communicate with other devices.


9. Your Affiant knows from training and experience that search warrants of residences usually

    reveal items that tend to show dominion and control of the property searched, to include

    utility bills, telephone bills, correspondence, rental agreements and other identification

    documents.




                                                  3
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 8 of 18




                                       INVESTIGATION

10. On November 20, 2019. JOSHUA OLIVE drove with DYLAN O’BRIEN to the Safeway grocery

    store located at 12442 W. Ken Caryl Ave., Littleton, CO. OLIVE proceeded into the Safeway,

    went to the customer service desk, and attempted to purchase a Green Dot Card with nine twenty-

    dollar U.S. notes. The employee interacting with OLIVE identified four of the bills as suspected

    counterfeit notes. She walked OLIVE over to the Wells Fargo branch located within the Safeway

    to have him fill out a counterfeit receipt. The employee also contacted the Jefferson County

    Sheriff’s Office to report the attempted use of counterfeit currency.



11. OLIVE told the Wells Fargo employees that he sold a pair of earbuds in the Safeway parking lot

    and that he was paid with the cash that included the counterfeit currency he was using to purchase

    the Green Dot Card. The Wells Fargo employees gave OLIVE back the five genuine twenty dollar

    notes, but kept the counterfeit notes to give to law enforcement. A Wells Fargo employee then

    asked OLIVE for identification. OLIVE told the employee that he forgot his identification and told

    the employee his name was Joshua Shepherd with a date of birth of 02/14/1991. When given the

    counterfeit receipt from the Wells Fargo employee, OLIVE signed the back of the form “Joshua

    Shepherd”. While the Wells Fargo employee finished the counterfeit receipt paperwork, OLIVE

    appeared nervous, said that he was on a lunch break from work, and quickly left the Safeway. A

    Safeway employee walked out to the Safeway parking lot and observed OLIVE get into the

    driver’s side of a black colored Jeep. O’Brien was riding in the front passenger seat of the Jeep.




12. Deputies from Jefferson County Sheriff’s Office (Jeff Co SO) responded to the Safeway to take

    witness statements and place the counterfeit currency and counterfeit receipt into evidence. Other



                                                 4
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 9 of 18




    deputies identified OLIVE’s vehicle and attempted to conduct a traffic stop. However, OLIVE

    failed to yield to the deputies and sped away. Deputies initially gave pursuit but discontinued the

    pursuit for safety reasons. The deputies later identified OLIVE’s vehicle parked in a neighborhood

    and attempted another traffic stop. OLIVE then fled the scene on foot while O’BRIEN remained in

    the passenger side of the Jeep. Deputies were unable to locate OLIVE. O’BRIEN was briefly

    detained and taken to the Jefferson County South Precinct substation, but was later released.

    Deputies were able to determine that the Jeep was registered to JOSHUA BRIAN OLIVE, date of

    birth 12/27/1988, and forwarded the information to the deputies responding to the Safeway.



13. The deputies at the Safeway showed an image of OLIVE to the Safeway employees who identified

    OLIVE as the person who tried to pass the counterfeit notes. Deputies conducted an inventory

    search of OLIVE’s Jeep prior to it being impounded. During the search, the deputies found

    multiple backpacks and storage bins. Inside one storage bin found in the trunk of the Jeep was a

    black Canon/Pixma printer/scanner, multiple pages of paper with forged twenty-dollar U.S. notes

    on them, a wood ink print board, and a sheet long scale. A black, red, and white Swiss Gear

    backpack located in the Jeep had a silver HP Laptop serial number 8CG84537LB (later confirmed

    by Jefferson County Sheriff’s Office Dispatch to be stolen out of Boulder County, CO), loose

    sharpies, a Crown Royal bag with various writing/marking utensils, a black and red thumb drive,

    electronic cable, a black binder with forged twenty dollar U.S. notes on paper inside, and a black

    and blue hard drive.



14. An additional black Acer backpack found in the driver’s side seat of the vehicle contained a silver

    Apple Mac Book Air Laptop serial number FVFYC1K1JK7M, a brown and tan bag containing




                                                 5
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 10 of 18




    multiple acrylic inks, acrylic fluids, and wood craftsman sticks. The deputies also found a black

    fanny pack in the front passenger seat of OLIVE’s Jeep containing an Amazon Kindle, electronic

    cords, and a plain white credit card. On the front passenger floor board, the deputies discovered an

    open Auto Led box with twenty-two $20 U.S. notes inside (the $20 notes were bagged into

    evidence separately from the box). Inside the Jeep’s glove box, the deputies found a wallet

    containing an identification card with DYLAN O’BRIEN, date of birth 12/15/1995 listed on it. In

    the back seat of the Jeep on the driver’s side, the deputies found an additional backpack which

    contained a black passport carrier that held seventy counterfeit $20 notes (Surveillance video of

    the incident at Safeway shows that OLIVE drew the money presented to the Safeway and Wells

    Fargo employees from a passport carrier he retrieved from a backpack.) On the back seat floor

    board, the deputies found an Under Armor backpack containing a Microsoft laptop serial number

    JW2L23MFB1C, half a counterfeit note, Amsterdam acrylic ink, a red USB thumb drive, a gray

    USB Google device, a social security card for “Jameson Drew Decker”, SSN xxx-xx-3328 (later

    confirmed to belong to the son of a robbery victim), a small gray/black bag containing a small

    clear plastic bag with residue, and jungle-juice nail polish remover. Underneath the driver’s seat,

    the deputies found multiple sheets of paper with counterfeit twenty-dollar U.S. notes on them as

    well as a Smith and Wesson Bodyguard .380 pistol serial number KAM1473 (later confirmed to be

    stolen from Jaqueline Decker, date of birth 12/31/1979, mother of Jameson Decker whose social

    security card was found in OLIVE’s Jeep).



15. In the Jeep’s center console the deputies found thirteen counterfeit twenty-dollar U.S. notes. The

    USSS took over the investigation because it involved counterfeit U.S. currency and took

    possession of all relevant evidence from the November 20, 2019 incident in Jefferson County, CO.




                                                 6
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 11 of 18




16. On December 12, 2019, JOSHUA OLIVE and DYLAN O’BRIEN were attempting to go through

    security at Denver International Airport. JOSHUA OLIVE’s luggage was stopped by a

    Transportation Security Administration (TSA) Officer Joyce Forry, after OLIVE’s luggage had set

    off the security monitor alarm. Officer Forry then conducted a secondary screening of JOSHUA

    OLIVE’s luggage. During that secondary screening, Officer Forry observed sheets of uncut

    printed U.S. twenty dollar bills. Officer Forry contacted her supervisor about the matter who then

    contacted the Denver Police Department (DPD). DPD Officer Charles W. Jones identified the

    luggage as belonging to JOSHUA OLIVE and learned that OLIVE was enroute to Gate C27.

    Officer Jones instructed other DPD officers to make contact with him at Gate C27. DYLAN

    O’BRIEN was traveling with JOSHUA OLIVE while OLIVE was moving towards Gate C27.

    Upon contact with the DPD officers, JOSHUA OLIVE was taken into custody where DPD officers

    learned he had five outstanding arrest warrants. DYLAN O’BRIEN dropped his luggage and fled

    from the DPD officers while they contacted JOSHUA OLIVE. During an inventory search of

    JOSHUA OLIVE’s roller bag luggage, DPD officers discovered a pair of grey pants with twenty-

    three finished and cut, counterfeit twenty dollar U.S. notes. The DPD officers also discovered

    multiple sheets of uncut/ unfinished counterfeit twenty dollar U.S. notes, a paper cutting board,

    blank linen business paper, a syringe, and a baggie containing suspected methamphetamine.

    Additionally, an Amazon Kindle serial number: 2ANXB5276 and a HP laptop serial number:

    5CG92880H8 were found in OLIVE’s roller bag luggage during the inventory search. A Samsung

    Galaxy Note 10 serial number: R37MA037MZXSH3 was found on OLIVE’s person at the time of his

    arrest.




                                                 7
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 12 of 18




17. On September 2, 2020, a grand jury sitting in the district of Colorado returned a true bill of

    indictment including three charges against OLIVE relating to the counterfeiting activities

    described above. An arrest warrant was issued pursuant to that indictment. See 20-cr-00280-

    RM, [ECF-1 and 2]. However OLIVE remained at large. On September 22, 2020, the

    honorable Judge Kato Crews approved a search warrant for the tracking of OLIVE’s cell

    phone to assist with making the arrest on OLIVE.



18. On September 24, 2020 at approximately 0600, Special Agents from the Secret Service

    Denver Field Office and El Paso County Sheriff’s Office Deputies were attempting to locate

    and arrest JOSHUA BRIAN OLIVE. Through the Search Warrant provided to Verizon with

    OLIVE’s cell phone location data, he was determined to be in the area of 2420 N Union

    Blvd, Colorado Springs, CO 80909. The Agents followed the Verizon location phone data

    and determined that the cellular telephone in question was traveling in a Silver Jeep Grand

    Cherokee with Colorado license plate BBM013. Agents followed. Utilizing the Verizon

    data, Agents were able to locate and observe the Jeep, and followed the Jeep to a multi-story

    house located at 2925 Marion Drive, Colorado Springs, CO 80909.



19. At the house on Marion Drive, the Agents found the Jeep parked outside. At that time the

    current Verizon cell phone location data showed that the cellular phone was inside the house.

    USSS Agents and El Paso County Sheriff’s Deputies then created a perimeter around the

    house. The Agents encountered a male civilian outside the residence who identified himself

    as, Jay Acosta. Acosta told the Agents that he was the owner of the house at 2925 Marion

    Drive, Colorado Springs, CO 80909 and was renting the ground floor to JOSHUA OLIVE.




                                                 8
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 13 of 18




    According to Acosta, the basement and ground floor are divided by locked doors creating

    two distinct living areas. Acosta told the Agents that OLIVE did arrive in the house in the

    Silver Jeep Grand Cherokee and was inside the house currently. Agents and Deputies then

    knocked on the front door of the house, announced themselves as police, and instructed

    OLIVE to open the front door.



20. After several minutes of knocking and verbal commands, Agents asked Acosta if they could

    have the key code to the front door. Acosta, gave the code to the Agents who then opened the

    front door, but remained outside the home. From the open front doorway, the Agents could

    observe a printer in plain view sitting on a coffee table adjacent to a red/orange container of

    what appeared to be ink, and a paper cutting board. Additionally, the Agents could see two

    copies of an identification card printed side by side on a piece of paper towards the back of

    the room directly in front of the open front doorway. These items are significant in that

    printers, inks, and paper cutting boards are often used in conjunction with one another to

    produce counterfeit U.S. currency. OLIVE has on two previous incidents (described in

    paragraphs 10-16 above) been found in possession of counterfeit U.S. currency in various

    stages of completion both on his person and amongst his personal property along with

    printers, inks, and paper cutting boards. Because he has a history of producing counterfeit

    U.S. currency with the same combination of counterfeit producing materials observed during

    OLIVE’s arrest on September 24, 2020, Agents believe these items are being used to produce

    more counterfeit currency




                                                 9
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 14 of 18




21. Additionally, on prior occasions, OLIVE has possessed altered and forged forms of

    identification, and has provided alias names while committing his crimes. The two printed

    identification cards on the same sheet of paper appeared to be in an intermediate state of

    completion and are consistent with the method OLIVE would have previously used to

    produce fraudulent identification cards.



22. The Agents again gave verbal commands for OLIVE to come out. OLIVE then slowly

    presented himself from around a corner on the inside of the home holding a phone in his right

    hand. The Agents instructed OLIVE to put the phone down and come outside. OLIVE then

    placed his phone on a stand and walked towards the Agents. Once outside, the Agents

    handcuffed OLIVE. One Agent moved OLIVE towards a vehicle away from the house to

    conduct a search of his person incident to arrest. Other agents conducted a brief sweep of

    the home to ensure no other persons were present, and secured the home in order to seek this

    search warrant. Agents and Deputies have been maintaining the security of the home to

    ensure no persons enter the home since the time of the arrest described above.




                                                10
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 15 of 18




                                          CONCLUSION

23. I submit that this affidavit supports probable cause for a warrant to search the Subject

    Premises described in Attachment A, and seize the items described in Attachment B. I

    declare under penalty of perjury that the foregoing is true and correct to the best of my

    information, knowledge, and belief.




                                              s/ Thomas Bouras

                                              Thomas Bouras, Special Agent

                                              United States Secret Service




                                                                 September
    SUBSCRIBED and SWORN before me this ______
                                         24th day of ______ 2020.




    UNITED STATES MAGISTRATE JUDGE




Application for search warrant was reviewed and is submitted by Daniel McIntyre, Assistant

United States Attorney.




                                                 11
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 16 of 18




                                        ATTACHMENT A

                    DESCRIPTION OF LOCATION TO BE SEARCHED

The Subject Premises is the ground floor of the residence located at 2925 Marion Dr., Colorado

Springs, CO 80909. The residence located at that address is divided into two separate living

areas, 1) the ground floor and 2) the basement. The Subject Premises as defined herein does not

include the basement of the property.


The residence located at 2925 Marion Dr., Colorado Springs, CO 80909 is more particularly

identified as a multi-story home residence with a light purple exterior color, a basement and

ground floor, brown roof, white window frames, a front lawn full of rocks and stones, six steps

along a concrete path leading to a white framed front door, the number”2925” displayed on the

right side of the front door under a single light. The place to be searched includes the ground

floor of 2925 Marion Dr., Colorado Springs, CO 80909, which JOSHUA OLIVE rented from Jay

Acosta.




                                                 1
ver 9/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 17 of 18




                                          ATTACHMENT B

                 DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

The following items, located at the Subject Premises that constitute evidence of the commission

of, contraband, the fruits of crime, or instrumentalities of violations of 18 United States Code

Sections 471 and 472 (hereinafter “Subject Offense(s)”) and occurring between a date unknown

and 24 September 2020, including the following:


    3. Records and information relating to counterfeit U.S. currency and its production,

           including any instrumentalities.


           Records and information pertaining to identity theft and/or the creation of forged and/or

    counterfeit identification.


    Records and information that tend to establish ownership or use of digital devices and

    ownership or use of any Internet service accounts accessed to commit the Subject Offenses,

    to include credit card bills, telephone bills, correspondence and other identification

    documents.


    Records and items that show dominion and control of the property searched, to include utility

    bills, telephone bills, correspondence, rental agreements and other identification documents.


    4. Computers, which include all types of electronic, magnetic, optical, electrochemical, or

           other high speed data processing devices capable of performing logical, arithmetic, or

           storage functions, any physical object upon which computer data can be recorded,

           including desktop and laptop computers, computer hardware, computer software, volatile

           data, cellular telephones, tablets, server computers, gaming devices, network hardware,


                                                    1
ver 3/20
Case 1:20-sw-01138-SKC Document 1 Filed 09/24/20 USDC Colorado Page 18 of 18




           hard disk drives, RAM, floppy disks, flash memory, CDs, DVDs, and other magnetic or

           optical storage media, as well as, computer related documentation, computer passwords

           and data security devices, digital communications devices, cameras, videotapes, video

           recording devices, video recording players, and video display monitors, digital input and

           output devices such as keyboards, mouse(s), scanners, printers, monitors, electronic

           media and network equipment, modems, routers, connection and power cords, and

           external or connected devices used for accessing computer storage media that was used to

           commit or facilitate commissions of the Subject Offense(s) (collectively hereinafter,

           “COMPUTER”).


DEFINITIONS:


As used above, the terms “records” and “information” include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as hard disks or other media that can

store data); any handmade form (such as writing, drawing, painting); any mechanical form (such

as printing or typing); and any photographic form (such as microfilm, microfiche, prints, slides,

negatives, videotapes, motion pictures, or photocopies).




                                                   2
ver 3/20
